United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30815
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       WILLIAM SCOTT TATUM,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-50086-ALL


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          William Scott Tatum appeals his guilty plea conviction

and sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).

          Tatum contends that the district court clearly erred when

it applied the four-level adjustment under U.S.S.G. § 2K2.1(b)(5)




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
because there was no evidence that he used or possessed the firearm

in connection with another felony offense.

          U.S.S.G. § 2K2.1(b)(5) provides for a four-level sentenc-

ing increase “[i]f the defendant used or possessed any firearm or

ammunition in connection with another felony offense.”    The dis-

trict court’s determination of the relationship between the firearm

and another offense is a factual finding reviewed for clear error.

United States v. Condren, 18 F.3d 1190, 1199-1200 (5th Cir. 1994).

          The district court did not clearly err when it found that

Tatum possessed the firearm in connection with the burglary.

Although there is no evidence that Tatum actually used the firearm

during the commission of the burglary, he admittedly possessed the

firearm, it was readily available to him, and it could have been

used to facilitate the burglary and his escape.   See United States

v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997); see also Condren,
18 F.3d at 1200.   Accordingly, the district court properly applied

the four-level adjustment under U.S.S.G. § 2K2.1(b)(5).

          Tatum contends that 18 U.S.C. § 924(e) constitutes a

separate criminal offense and, thus, the three predicate felonies

must be presented to a jury and proved beyond a reasonable doubt.

This argument is foreclosed by our decisions in United States v.

Stone, 306 F.3d 241, 243 (5th Cir. 2002) and United States v.

Affleck, 861 F.2d 97, 99 (5th Cir. 1988).

          Tatum also contends that the district court erred when it

found that two burglary convictions entered on the same date

                                 2
pursuant to a single bill of information under one docket number

for   which    concurrent     sentences         were   imposed    constituted    two

separate convictions for purposes of 18 U.S.C. § 924(e).

              This   court   reviews      the    application      of   a   sentencing

enhancement de novo.         United States v. Munoz, 150 F.3d 401, 419

(5th Cir. 1998).         “Multiple convictions arising from the same

judicial      proceeding     but   from       separate    criminal     transactions

constitute     multiple      convictions        for    purposes   of   [18   U.S.C.]

§ 924(e).”      United States v. Ressler, 54 F.3d 257, 259 (5th Cir.

1995); see also United States v. Herbert, 860 F.2d 620, 622 (5th

Cir. 1988).       “Where . . . multiple offenses are not part of a

continuous course of conduct, they cannot be said to constitute

either a criminal spree or a single criminal transaction for

purposes of section 924(e).” United States v. Washington, 898 F.2d
439, 441 (5th Cir. 1990).

              The district court did not err when it found that Tatum’s

two burglary convictions constituted two separate convictions and

sentenced him as an armed career criminal under 18 U.S.C. § 924(e).

Tatum pleaded guilty to the simple burglary of the inhabited

dwelling of Cynthia Jones on February 21, 1995, and to the simple

burglary of the inhabited dwelling of Danny Fuller on February 22,

1995.   Tatum successfully completed the first burglary, safely

escaped, and the following day committed the second burglary.

Thus, his burglaries of two different residences on two consecutive

days arose out of separate courses of conduct and were crimes

                                          3
“committed on occasions different from one another” for purposes of

18 U.S.C. § 924(e).      See Washington, 898 F.2d at 441-42.     The fact

that Tatum was convicted in a single proceeding from a single bill

of information under one docket number with sentences imposed to

run concurrently is not dispositive.      See Herbert, 860 F.2d at 622.

            Finally, Tatum contends that the district court erred

when it sentenced him beyond 15 years because he was not informed

at the guilty plea hearing that the maximum sentence to which he

could be exposed if 18 U.S.C. § 924(e) was found to apply was any

greater    than   the   15-year   mandatory   minimum.   The   Government

concedes that Tatum was not fully advised of the maximum sentence

to which he was exposed by his guilty plea and contends that the

188-month sentence imposed by the district court should be reduced

to the 180-month mandatory minimum of which Tatum was clearly

advised.

            This court has held that when a sentence exceeds the term

of which the court has informed the defendant, the district court

may remedy any prejudice suffered as a result of the FED. R. CRIM.

P. 11 violation by reducing the term to conform to the maximum term

of which he was informed.     United States v. Andrews, 918 F.2d 1156,

1161 (5th Cir. 1990); see also United States v. Lewis, 875 F.2d
444, 445 (5th Cir. 1989).           Tatum does not contend otherwise.

Therefore, we modify the sentence to reflect the 15-year minimum

term that Tatum acknowledged to be applicable.



                                      4
AFFIRMED AS MODIFIED.




                        5